Exhibit 10.1

 
AMENDMENT NO. 1
TO
MASTER PURCHASE AGREEMENT
 
This Amendment No. 1 to Master Purchase Agreement (this "Amendment"), dated as
of February 14, 2008, amends that certain Master Purchase Agreement (the
"Agreement"), dated as of August 30, 2007, by and among U.S. Dry Cleaning
Corporation, a Delaware corporation ("Parent"), USDC Fresno, Inc, a California
corporation and wholly owned subsidiary of Parent ("Fresno Sub"), USDC Fresno 2,
Inc, a California corporation and a wholly owned subsidiary of Parent ("Fresno 2
Sub"), Team Enterprises, Inc., a New Mexico corporation ("Team Enterprises"),
Bell Hop Cleaners of California, Inc., a New Mexico corporation ("Bell Hop"),
Team Equipment, Inc., a California corporation ("Team Equipment"), Fabricare
Services, Inc., a California corporation ("FSI"), Andrew B. Jones, as
Shareholders Agent and, solely for the purposes of ARTICLE III, ARTICLE IX, AND
ARTICLE X of this Agreement, the Shareholders (as defined herein).
 
WHEREAS, Parent, Fresno Sub, Fresno 2 Sub, Team Enterprises, Bell Hop, Team
Equipment, FSI, the Company and Shareholders desire to amend the Agreement as
more fully described herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
1.           Defined Terms. All capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings given to such terms in the
Agreement.
 
2.           Amendment to Section 2.2a(i) Purchase Price.  Section 2.2a(i) is
hereby modified in its entirety to read as follows:
 
"fully paid and nonassessable shares of Parent Common Stock (collectively, the
"Team Enterprises Shares") shall be equal to 2,044,667 of Parents Common Stock.
 
3.           Amendment to Section 2.2a (iii) A, B and C Purchase Price. The
Section 2.2a (iii) A, B, and C is hereby deleted in its entirety.
 
4.           Amendment to Section 1.1 Defined Terms. Section 1.1 is hereby
modified to add the following defined term "Senior Debt" which shall be defined
as the debt defined in the following documents 10% Senior Secured Private
Placement Memorandum, Subscription Agreement, Security Agreement and Note
attached hereto as Exhibit A.
 
5.          Amendment to Section 2.2b Purchase Price Bell Hop.  Section 2.2b is
hereby modified in its entirety to read as follows:
 
"Bell Hop. Subject to the terms of this Agreement, as full consideration for the
sale, assignment, transfer and delivery of the Bell Hop Purchased Assets and the
execution and delivery of this Agreement and the transactions contemplated
hereby, Fresno Sub 2 shall deliver to Bell Hop at the Closing Seventy Six
Thousand Dollars ($76,000), payable by wire transfer of immediately available
funds, and Two Hundred Seventy Six Thousand ($276,000) in the Senior Debt (the
"Bell Hop Purchase Price"). The Bell Hop Purchase Price is subject to adjustment
in accordance with Section 2.3."
 
 

--------------------------------------------------------------------------------


 
 
6.           Amendment to Section 2.2c Purchase Price Team Equipment. Section
2.2c is hereby modified in its entirety to read as follows:
 
"Team Equipment. Subject to the terms of this Agreement, as full consideration
for the sale, assignment, transfer and delivery of the Team Equipment Purchased
Assets and the execution and delivery of this Agreement and the transactions
contemplated hereby, Fresno Sub 2 shall deliver to Team Equipment at the Closing
Eighty Seven Thousand Dollars ($87,000), payable by wire transfer of immediately
available funds, and One Million One Hundred Ninety Six Thousand Dollars
($1,196,000) in the Senior Debt (the "Team Equipment Purchase Price"). The Team
Equipment Purchase Price is subject to adjustment in accordance with Section
2.3."

 
7.           Reimbursement of Expenses. Parent shall reimburse Team Enterprises
the sum of $49,610.00 for those items paid for by Seller on behalf of Parent
which are listed on Exhibit B. Parent shall further reimburse Sellers for
Seller's attorneys' fees of $4000.00 which is Sellers' estimate of the
additional attorneys' feed incurred by Sellers in connection with the
modifications reflected by this Amendment. $50,000.00 of such reimbursement
amounts shall be payable at Closing by wire transfer of immediately available
funds and the remainder shall be reimbursed after Closing.
 
Certain reimbursement items will not be known as of Closing, and Parent and
Seller shall exert their best efforts to agree on the remaining reimbursement
items as promptly as possible after Closing but in no event later than 30 days
after closing. Such additional amounts shall be reimbursed within five days
after Parent and Sellers agree on such amounts. All reimbursement amounts shall
be in addition to the Purchase Price.
 
8.          Amendment to Section 2.3 Purchase Price Team Equipment. Section 2.3
is hereby modified in its entirety to read as follows:
 
"(a) The Team Enterprises Cash Amount shall be increased, dollar for dollar, by
the amount of the Additional Assets of Team Enterprises and paid subject to
Section 2.3(b). The Bell Hop. Cash Amount shall be increased, dollar for dollar,
by the amount of the Additional Assets of Bell Hop and paid subject to Section
2.3(b). The Team Equipment Cash Amount shall be increased, dollar for dollar, by
the amount of the Additional Assets of Team Equipment and paid subject to
Section 2.3(b). The FSI Cash Amount shall be increased, dollar for dollar, by
the amount of the Additional Assets of FSI and paid subject to Section 2.3(b)."


(b)     No later than the day prior to Closing, the Sellers shall deliver to
Parent a draft Closing Statement setting forth the Sellers' best estimate of the
Additional Assets as of the Closing Date. Sellers and Parent shall each exert
their reasonable best efforts to agree, within Thirty (30) days after the
Closing Date, upon a statement (a "Closing Statement") in form and substance
reasonably satisfactory to each setting forth the Additional Assets as of the
Closing Date. Parent shall pay Seller in cash within 5 Business Days, by wire
transfer of immediately available funds, the amount due in the Closing
Statement.
 
 

--------------------------------------------------------------------------------


 
(c)           In the event that the parties have not agreed upon the final
Closing Statement within such 30 day period, then Parent shall pay to Sellers
the undisputed portion thereof and the parties shall exercise their best efforts
in good faith to resolve any disputes over the remaining amounts as promptly as
possible. In the event that such amounts are not resolved within 60 days of the
Closing, the parties shall submit such dispute to arbitration in accordance with
the provisions of Section 9.3.
 
(d)       In the event that Parent fails to pay the Closing Statement amount (or
the undisputed portion thereof) within 35 days after Closing, then Bell Flop and
Team Equipment shall be entitled to declare the Senior Debt held by such parties
in default.
 
9.            Amendment to Section 10.2 (a) Notices. Section 10.2 (a) is hereby
modified in its entirety to read as follows:
 
"if to Parent or the Acquirers, to:
 
U.S. Dry Cleaning Corporation
4040 MacArthur Blvd
Suite 305
 
Newport Beach, CA 92660
 
Attention:Chief Executive Officer
 
Facsimile No: (949) 863-9657
 
with a copy to (not notice):
 
Greenberg Traurig, LLP
200 Park Ave.
NY, NY 10166
Attention: Spencer Feldman Facsimile No: (212) 805-9221"
 
10.           Miscellaneous. Except for the amendments expressly set forth in
this Amendment, the Agreement shall remain unchanged and in full force and
effect. This Amendment shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and assigns. This Amendment
shall be subject to all applicable provisions of the Agreement including
provisions relating to notices, governing law, severability and section
headings. Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Agreement.
 
 

--------------------------------------------------------------------------------


 
 11.          Counterparts. This Amendment may he executed in one or more
counterparts, each of which shall be deemed an original, but all.of which
together shall constitute one and the same agreement.


 12.          Schedules. Attached hereto are the final updated schedules to the
Agreement.


IN WITNESS WHEREOF, Parent, the Acquirors, Team Enterprises, Bell Hop, Team
Equipment, FSI.and the Shareholders have executed and delivered this Agreement
or have caused this Agreement to be executed and delivered by their respective
officers thereunto duly authorized, all as of the date first written above.
 
U.S. Dry Cleaning Corporation
 
 
By:  /s/ Robert Y. Lee
Name:  Robert Y. Lee
Title:  CEO
USDC Fresno, Inc.
 
 
By:  /s/ Robert Y. Lee
Name:  Robert Y. Lee
Title: President





USDC Fresno 2, Inc.
 
 
By:  /s/ Robert Y. Lee
Name:  Robert Y. Lee
Title: President
Bell Hop Cleaners of California, Inc.
 
 
By:  /s/ Thomas H. Jones
Name:  Thomas H. Jones
Title:  President



Team Enterprises, Inc.
 
 
By:  /s/ Thomas H. Jones
Name:  Thomas H. Jones
Title:  President
Fabricare Services, Inc.
 
 
By:  /s/ Thomas H. Jones
Name:  Thomas H. Jones
Title:  President





Team Equipment, Inc.


By:  /s/ Thomas H. Jones
Name:  Thomas H. Jones
Title:  President
Contd.
 

 

--------------------------------------------------------------------------------


Team Enterprises Shareholders
 
 
/s/ Melinda J. Brooke
Melinda J. Brooke, Trustee of The
Melinda J. Hayes Revocable Trust
U/D/T March 19, 1991
 
 
/s/ Frederic P. Jones, Jr.
Frederic P. Jones, Jr.
 
/s/ Frederic P. Jones
Frederic P. Jones, Co-trustee of the
Jones Family Trust
 
 
/s/ Mary S. Jones
Mary s. Jones, Co-trustee of the Jones
Family Trust
 
 
/s/ Andrew B. Jones
Andrew B. Jones
 
 
 
/s/ Thomas H. Jones
Thomas H. Jones, Trustee of the
Thomas H. Jones and Shirley C. Jones
Family Trust/Survivors Trust
 
 
/s/ Gail J. Lohmann
Gail J. Lohmann, trustee of The 2000
Gail J. Lohmnan SWP Trust U/D/T
September 28, 2000
Bell Hop Shareholders
 
 
/s/ Melinda J. Brooke
Melinda J. Brooke, Trustee of The
Melinda J. Hayes Revocable Trust
U/D/T March 19, 1991
 
 
/s/ Frederic P. Jones, Jr.
Frederic P. Jones, Jr
 
/s/ Andrew B. Jones
Andrew B. Jones
 
 
 
/s/ Thomas H. Jones
Thomas H. Jones, Trustee of the Thomas
H. Jones and Shirley C. Jones Family
Trust/Survivors Trust
 
/s/ Gail J. Lohmann
Gail J. Lohmann, trustee of The 2000 Gail
J. Lohman SWP Trust U/D/T September
28, 2000

 
 
 
Contd.


--------------------------------------------------------------------------------




Team Equipment Shareholders
 
 
 
/s/ Melinda J. Brooke
Melinda J. Brooke, Trustee of The
Melinda J. Hayes Revocable Trust
U/D/T March 19, 1991
 
 
/s/ Frederic P. Jones, Jr.
Frederic P. Jones, Jr.
 
 
/s/ Andrew B. Jones
Andrew B. Jones
 
 
 
/s/ Thomas H. Jones
Thomas H. Jones, Trustee of the
Thomas H. Jones and Shirley C. Jones
Family Trust/Survivors Trust
 
 
/s/ Gail J. Lohmann
Gail J. Lohmann, trustee of The 2000
Gail J. Lohmann SP Trust U/D/T
September 28, 2000
FSI Shareholders
 
 
 
/s/ Melinda J. Brooke
Melinda J. Brooke, Trustee of The
Melinda J. Hayes Revocable Trust
U/D/T March 19, 1991
 
 
/s/ Frederic P. Jones, Jr.
Frederic P. Jones, Jr.
 
 
/s/ Andrew B. Jones
Andrew B. Jones
 
 
 
/s/ Thomas H. Jones
Thomas H. Jones, Trustee of the
Thomas H. Jones and Shirley C. Jones
Family Trust/Survivors Trust
 
 
/s/ Gail J. Lohmann
Gail J. Lohmann, trustee of The 2000 Gail
J. Lohmann SP Trust U/D/T
September 28, 2000



 